Title: From Thomas Jefferson to Robert Smith, 23 January 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Th:J. to mr Smith 
                     
                     Jan. 23. 05.
                  
                  Mr. Reibelt, bookseller, St. Patricks’s roue, Baltimore having sent me a box of books to select such as I should chuse., I observe one which I think would be useful for your office or for our young eleves. tho the French are behind the English in the practice of the Nautical art, they are, from the excellence of their institutions, far before them in the theory. The price of the book is 10 D. 8.C. mr Madison & Genl. Dearborne have small sums to pay for the same object. perhaps you can settle theirs with Reibelt when you do your own.
                  If you have not subscribed for mrs. Warren’s book I must tax you for a subscription
               